Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The claimed feature directed to wherein the first scan order distance is a difference between a first scan order location corresponding to the current entropy coded transform coefficient and a second scan order location corresponding to a first context coefficient; identifies, using the first scan order distance, a first location into a context coefficient register, along with the other limitations, is not taught or suggested by the prior art. 
	The closest prior art Bartnik (US 2014/0210652) in paragraph [0097] describes “. . . a measure for the location of the associated symbol (e.g. in temporal, spatial, or volumetric data sets) . . . .” However, Bartnik does not disclose wherein the first scan order distance is a difference between a first scan order location corresponding to the current entropy coded transform coefficient and a second scan order location corresponding to a first context coefficient; identifies, using the first scan order distance, a first location into a context coefficient register, alone or in combination with other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BARTNIK; Christian et al.	US 20140210652 A1	ENTROPY CODING
Auyeung; Cheung	US 20130188728 A1	COMPLEXITY REDUCTION OF SIGNIFICANCE MAP CODING
MARPE; Detlev et al.	US 20130027230 A1	ENTROPY CODING
Sankaran; Jagadeesh et al.	US 20110280314 A1	SLICE ENCODING AND DECODING PROCESSORS, CIRCUITS, DEVICES, SYSTEMS AND PROCESSES
Karczewicz; Marta et al.	US 20110248873 A1	VARIABLE LENGTH CODES FOR CODING OF VIDEO DATA
Drugeon; Virginie et al.	US 20110206135 A1	IMAGE CODING METHOD, IMAGE DECODING METHOD, IMAGE CODING APPARATUS, IMAGE DECODING APPARATUS, INTEGRATED CIRCUIT AND PROGRAM
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485